DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive.
In response to the arguments that Talebi Fard et al. (US 2019/0394833 A1) in view of Liu (US 2021/0014734 A1) does not disclose “deactivation” and “determined that the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report” as recited in claim 1, and similarly recited in claims 10 and 18 (Remarks, p. 7-9), Examiner respectfully disagrees.
	Talebi Fard discloses:
[0313] In an example embodiment, when the PDU session release is initiated by the UE, the SMF may respond to the AMF with a Nsmf_PDUSession_UpdateSMContext response (N2 SM Resource Release request, N1 SM container (PDU session release command, or MA PDU session release command)). In an example, if the PDU session release is initiated by the SMF, the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation (N1 SM container ( MA PDU session release command or PDU session release command) In an example, if the UP connection of the PDU session (e.g., MA PDU session) is active, the SMF may include the N2 resource release request ( MA PDU Session ID, or PDU Session ID) in the Namf_Communication_N1N2MessageTransfer, to release the (R)AN resources associated with the PDU Session (e.g., MA PDU session). In an example, a skip indicator may be employed to indicate to the AMF whether it may skip sending the N1 SM container to the UE (e.g. when the UE is in CM-IDLE state). The SMF may include the skip indicator in the Namf_Communication_N1N2MessageTransfer. In an example, if the UE is in CM-IDLE state and skip indicator is included in the Namf_Communication_N1N2MessageTransfer service operation, the AMF may send a 

[0355] In an example, the SMF may determine that the UP connection of the child session or the UP connection of MA PDU session may be deactivated. In an example, the cause for the determination by the SMF may be: the QoS flows of a MA PDU session may be rejected by the target NG-RAN during a handover procedure, the UPF may detect that the child session or the MA PDU session has no data transfer for a specified inactivity period, for a LADN MA PDU session or child session, the AMF may notify the SMF that the UE moved out of the LADN service area, the AMF may notify the SMF that the UE moved out of the allowed area, and/or the like.


As seen in paragraph 355, Talebi Fard discloses “the SMF may determine that the UP connection of the child session or the UP connection of MA PDU session may be deactivated”, therefore discloses the argued feature of deactivation of UP connection.

Talebi Fard discloses a SMF may determine a UP connection of a session to be deactivated based on determination by the SMF that QoS flows of a MA PDU session may be rejected (i.e., SMF determines a connection is unavailable based on quality).

Liu discloses “apparatus and a method for access traffic steering, switching, and/or splitting (ATSSS) operation” (Abstract), 
[0056] Path performance measurement function: Monitor the performance of the available path and report this information to the traffic distribution function. The path performance measurement function provides input to the traffic distribution function about the path performance information. The path performance is notified via control plane by the traffic usage report. The path performance may be measured by bandwidth, loss rate or/and latency.

and “An ATSSS control functionality entity in the SMF determines to perform ATSSS operation” (paragraph 61).



Combination of Talebi Fard’s disclosure of a SMF determining to deactivate a UP connection of a session based on QoS and Liu’s disclosure of SMF determines SMF determining quality monitored by a PMF would provide a SMF with PMF to monitor quality of a UP connection and determine whether to deactivate the UP connection (i.e., determine that the UP connection is unavailable due to poor quality).

Therefore, Talebi Fard in view of Liu discloses the argued feature of “determined that the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report”.

As a result, the argued features read upon references cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (US 2019/0394833 A1) in view of Liu (US 2021/0014734 A1, hereinafter Liu).

Regarding claim 1, Talebi Fard discloses a method for deactivating a UP connection (User Plane connection) in a network (Abstract, paragraphs 306 and 35, Fig. 22-23, method for releasing UP connection), the method comprising: 
when a multi access Packet Data Unit session (MA PDU session) is established through a multi access network (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released); and 
sending, by the SMF, a message instructing an Access and Mobility Management Function (AMF) to deactivate the UP connection for the first access network to the AMF (paragraph  313, “In an example, if the PDU session release is initiated by the SMF, the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation (N1 SM container ( MA PDU session release command or PDU session release command) In an example, if the UP connection of the PDU session (e.g., MA PDU session) is active, the SMF may include the N2 resource release request ( MA PDU Session ID, or PDU Session ID) in the Namf_Communication_N1N2MessageTransfer, to release the (R)AN resources associated with the PDU Session (e.g., MA PDU session)”, Fig. 23, the Namf_Communication_N1N2MessageTransfer is directed to AMF, and paragraph 313, where the AMF transfers a Namf_Communication_N1N2MessageTransfer Response message to the SMF, such that the SMF sends a message to the AMF to release the UP connection).
Talebi Fard further discloses the determining, by the SMF, to deactivate the UP connection for the first access network comprises: when it is determined that the UP connection for the first access network is unavailable, determining, by the SMF, to deactivate the UP connection for the first access network (paragraph 355, “the SMF may determine that the UP connection of the child session or the UP connection of MA PDU session may be deactivated. In an example, the cause for the determination by the SMF may be: the QoS flows of a MA PDU session may be rejected by the target NG-RAN during a handover procedure, the UPF may detect that the child session or the MA PDU session has no data transfer for a specified inactivity period, for a LADN MA PDU session or child session, the AMF may notify the SMF that the UE moved out of the LADN service area, the AMF may notify the SMF that the UE moved out of the allowed area, and/or the like”). Talebi Fard additionally discloses the SMF supports access traffic steering, switching, and/or splitting (ATSSS) operation (paragraph 399).
	Talebi Fard does not expressly disclose the determination of the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report.
	In an analogous art, Liu discloses a path performance measurement function (PMF) to monitor performance of an available path and report this information (paragraph 56), wherein performance information is reported to a SMF and the SMF updates ATSSS policy (paragraph 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a performance measurement function of Liu to report link/path availability information to SMF in order to designate a dedicated function to perform specific measurement and reporting tasks to provide information to SMF to enable the SMF to perform connection management functionalities.

Regarding claim 2, Talebi Fard in view of Liu further discloses the sending, by the SMF, the message to the AMF comprises: sending, by the SMF, a message having an access type corresponding to the UP connection determined to be deactivated, and the access type comprises at least one of a 3GPP access network and a non-3GPP access network (see Talebi Fard, paragraph 306, “The MA-PDU session release procedure may triggered by a UE request, an AMF request, a PCF request, an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”).

Regarding claim 3, Talebi Fard in view of Liu further discloses the message comprises a NamfCommunication_N1 N2MessageTransfer message (see Talebi Fard, paragraph 313, “the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”).

Regarding claim 4, Talebi Fard in view of Liu further discloses receiving, by the SMF, a NsmfPDUSessionUpdateSMContext message from the AMF in response to the NamfCommunication_N1 N2MessageTransfer message (see Talebi Fard, paragraph 320, “AMF may invoke the Nsmf_PDUSession_UpdateSMContext (N2 SM resource release ack, user location information) to the SMF”).

Regarding claim 6, Talebi Fard in view of Liu further discloses the determining, by the SMF, to deactivate the UP connection for the first access network (see Talebi Fard, paragraphs 306, 313 and 352, SMF determines to deactivate UP connection session) comprises: when no data transfer occurs through the UP connection for the first access network for a preset time (see Talebi Fard, paragraph 347, “MA PDU session inactivity and/or PDU session inactivity for a specified period. In an example, the specified period may be determined based on an inactivity timer. When the inactivity timer for a child session, or MA PDU session is provided by the SMF during N4 session establishment/modification procedure”, paragraph 351, “the SMF may receive by the UPF, a first message reporting an event indicating inactivity of a child session of a multi access packet data unit (MA PDU) session”), determining, by the SMF, to deactivate the the SMF may determine to deactivate the child session in response to receiving the first message or the N4 report message”).

Regarding claim 7, Talebi Fard in view of Liu further discloses determining, by the SMF, to release an N3 terminating User Plane Function (UPF); and sending, by the SMF, an N4 Session Release Request message to the N3 terminating UPF (see Talebi Fard, paragraph 357, “the SMF may initiate the N4 session modification procedure (e.g., the third message) indicating a request to remove AN tunnel info for N3 tunnel of the corresponding child session and/or the MA PDU session” and “The SMF may send an N4 session release request (N4 Session ID, access information) message to the UPF(s) of the child session or the MA PDU session”).

Regarding claim 8, Talebi Fard in view of Liu further discloses sending, by the SMF, an N4 Session Modification Request message having access information to another UPF connected to the N3 terminating UPF (see Talebi Fard, paragraph 244, “the SMF 160 may sends N4 session modification request 1145 to new (intermediate) UPF 110 acting as N3 terminating point to release the forwarding tunnel”).

Regarding claim 9, Talebi Fard in view of Liu further discloses determining, by the SMF, not to release an N3 terminating UPF; and sending, by the SMF, an N4 Session Modification Request message having access information to the N3 terminating UPF (see Talebi Fard, paragraph 226, “the SMF 160 may send the N4 session modification request message to the old (intermediate) UPF 110-2, and may provide the DL tunnel information for the buffered DL data” and “the SMF 160 may not allocate a new I-UPF 110, the DL tunnel information may be from the new UPF 110 (PSA) 110-3 acting as N3 terminating point”).

Regarding claim 10, Talebi Fard discloses a method for deactivating a UP connection in a network, the method comprising: 
for a MA PDU session established through a multi access network (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released), when it is determined to deactivate a UP connection for a first access network from the multi access network, receiving, by an AMF, a message instructing the AMF to deactivate the UP connection for the first access network from a SMF (paragraph  313, “In an example, if the PDU session release is initiated by the SMF, the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation (N1 SM container ( MA PDU session release command or PDU session release command) In an example, if the UP connection of the PDU session (e.g., MA PDU session) is active, the SMF may include the N2 resource release request ( MA PDU Session ID, or PDU Session ID) in the Namf_Communication_N1N2MessageTransfer, to release the (R)AN resources associated with the PDU Session (e.g., MA PDU session)”, Fig. 23, the Namf_Communication_N1N2MessageTransfer is directed to AMF, and paragraph 313, where the AMF transfers a Namf_Communication_N1N2MessageTransfer Response message to the SMF, such that the SMF sends a message to the AMF to release the UP connection); and 
the AMF may transfer the SM information received from the SMF (e.g., N2 SM resource release request, N1 SM container) to the (R)AN”, paragraph 318, “when the (R)AN has received an N2 SM request to release the AN resources associated with the PDU Session (e.g., MA PDU session), it may issue an AN specific signalling exchange(s) with the UE to release the corresponding AN resources”).
Talebi Fard further discloses the receiving, by the AMF, the message from the SMF comprises: when it is determined that the UP connection for the first access network is unavailable, receiving, by the AMF, the message instructing the AMF to deactivate the UP connection for the first access network from the SMF (paragraphs 313 and 355, releasing the UP connection based on the connection being unavailable). Talebi Fard additionally discloses the SMF supports access traffic steering, switching, and/or splitting (ATSSS) operation (paragraph 399).
	Talebi Fard does not expressly disclose the determination of the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report.
	In an analogous art, Liu discloses a path performance measurement function to monitor performance of an available path and report this information (paragraph 56), wherein performance information is reported to a SMF and the SMF updates ATSSS policy (paragraph 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a performance measurement function of Liu to report link/path availability information to SMF in order to designate a dedicated function to perform 

Regarding claim 11, Talebi Fard in view of Liu further discloses the receiving, by the AMF, the message from the SMF comprises: receiving, by the AMF, a message having an access type corresponding to the UP connection determined to be deactivated from the SMF, and the access type comprises at least one of a 3GPP access network and a non-3GPP access network (see Talebi Fard, paragraph 306, “The MA-PDU session release procedure may triggered by a UE request, an AMF request, a PCF request, an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”).

Regarding claim 12, Talebi Fard in view of Liu further discloses the message comprises a NamfCommunication_N1 N2MessageTransfer message (see Talebi Fard, paragraph 313, “the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”).

Regarding claim 13, Talebi Fard in view of Liu further discloses the releasing, by the AMF, the resources for the first access network comprises: sending, by the AMF, an N2 PDU Session Resource Release Command message to the first access network (see Talebi Fard, paragraph 317, “N2 SM resource release request” is sent from AMF to (R)AN).

if the (R)AN had received a N2 SM request to release the AN resources, the (R)AN may acknowledge the N2 SM resource release request by sending an N2 SM resource release ack (user location information) message to the AMF”).

Regarding claim 15, Talebi Fard in view of Liu further discloses sending, by the AMF, a NsmfPDUSessionUpdateSMContext message to the SMF (see Talebi Fard, paragraph 320, “AMF may invoke the Nsmf_PDUSession_UpdateSMContext (N2 SM resource release ack, user location information) to the SMF”).

Regarding claim 17, Talebi Fard in view of Liu further discloses the receiving, by the AMF, the message from the SMF comprises: when no data transfer occurs through the UP connection for the first access network for a preset time (see Talebi Fard, paragraph 347, “MA PDU session inactivity and/or PDU session inactivity for a specified period. In an example, the specified period may be determined based on an inactivity timer. When the inactivity timer for a child session, or MA PDU session is provided by the SMF during N4 session establishment/modification procedure”, paragraph 351, “the SMF may receive by the UPF, a first message reporting an event indicating inactivity of a child session of a multi access packet data unit (MA PDU) session”), determining, by the SMF, to deactivate the UP connection for the first access network (see Talebi Fard, paragraph 352, “the SMF may determine to deactivate the child session in response to receiving the first message or the N4 report message”), receiving, by 

Regarding claim 18, Talebi Fard discloses a network entity for controlling a UP connection deactivation in the network (Abstract, paragraphs 114, 118 and 500 and Fig. 4, SMF), the network entity comprising: 
a processor (Fig. 4, network node (SMF) includes processor(s)) configured to, when a MA PDU session is established in an user equipment (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released), control to deactivate a UP connection of the MA PDU session (paragraph 313, MA PDU session is to be released); and 
a network interface (Fig. 4, communication interface(s)) configured to send at least one of an N4 Session Release Request message (paragraph 357, “the SMF may initiate the N4 session modification procedure (e.g., the third message) indicating a request to remove AN tunnel info for N3 tunnel of the corresponding child session and/or the MA PDU session” and “The SMF may send an N4 session release request (N4 Session ID, access information) message to the UPF(s) of the child session or the MA PDU session”), an N4 Session Modification Request message (paragraph 244, “the SMF 160 may sends N4 session modification request 1145 to new (intermediate) UPF 110 acting as N3 terminating point to release the forwarding tunnel”), and a NamfCommunication_N1N2MessageTransfer message (paragraph 313, “the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”) having an access type corresponding to the UP connection determined to be an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”), to another network entity (paragraphs 244, 306, 313 and 357, SMF transmits message to other network entities, i.e., an AMF), wherein the processor deactivates the UP connection for the access network corresponding to the access type (paragraphs 306 and 313, access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access).
Talebi Fard discloses determining that the UP connection for the access network is unavailable based on QoS (paragraphs 313 and 355, releasing the UP connection based on the connection being unavailable). Talebi Fard additionally discloses the SMF supports access traffic steering, switching, and/or splitting (ATSSS) operation (paragraph 399).
	Talebi Fard does not expressly disclose the determination of the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report.
	In an analogous art, Liu discloses a path performance measurement function to monitor performance of an available path and report this information (paragraph 56), wherein performance information is reported to a SMF and the SMF updates ATSSS policy (paragraph 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a performance measurement function of Liu to report link/path availability information to SMF in order to designate a dedicated function to perform 

Regarding claim 19, Talebi Fard in view of Liu further discloses the network interface sends the N4 Session Release Request message or the N4 Session Modification Request message to the N3 terminating UPF through an N4 interface (see Talebi Fard, paragraph 244, N4 session modification request; paragraph 357, the SMF may initiate the N4 session modification procedure).

Regarding claim 20, Talebi Fard in view of Liu further discloses the network interface sends the NamfCommunication_N1N2MessageTransfer message to the AMF through an N11 interface (see Talebi Fard, paragraph 163, N11 interface between two network function NF services; paragraph 313, Namf_Communication_N1N2MessageTransfer service message is transmitted from SMF to AMF; paragraphs 228 and 250, SMF communicates with AMF via the N11 interface, such that the Namf_Communication_N1N2MessageTransfer service message is transmitted from the SMF to the AMF via the N11 interface).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645